DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-9, and 11-16 are pending.
	Claims 2 and 10 was cancelled by Appellant.

Claim Objections
2.	Claim 9 objected to because of the following informalities:  
Claim 9 line 25, recite “wherein the an asymmetric”, where “the” is suggested to be deleted from the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 3-9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wookey, et al. [US 2007/0171921] in view of Khurana, et al. [US 10433195].
As per claim 1: 	Wookey, et al. teach a system for managing access to a plurality of remote digital platforms, wherein the system comprising a plurality of platform databases, wherein a given platform database in the plurality of platform databases is associated with a given remote digital platform and stores metadata related thereto, the system further comprising: 
a user device, wherein an existing user associated with the user device generates a user-request for accessing a given remote digital platform, and provides a remote digital platform identifier for the given remote digital platform; [Wookey: 0193, 0212-0213; The client machine, via the web browser, transmits a request to access a Uniform Resource Locator (URL) address corresponding to an HTML page residing on remote machine. The user device can be given the broadest reasonable interpretation (BRI) as a client machine or system. The remote digital platform can be given the BRI as an operating system (OS) or a web browser, and the platform identifier can be given the BRI as identity related to the platform such as an address or identification. In this case, the URL address can be the platform identifier that corresponds to HTML page (remote digital platform). More examples on para 0265, 0334]
an access-control database comprising information relating to roles and permissions [Wookey: 0232-0235; the claimed “roles” per the BRI can be a particular or type of user per se, e.g. various users or administrator. The claimed “permissions” per the BRI can be in the form of right, privilege, rule or policy where these give (specific) access associated to the (particular) user per se. Examples of roles are the different users (e.g. User A, User B) and/or administrator authorized to use that resource according to permissions. The permissions are accessibilities to particular resources associated to the particular user role per se] associated with a plurality of users; [Wookey: 0175-0177, FIG. 2A; a system for providing access to a resource includes a request to enumerate computing resources from a client machine. The request includes an identification of a user of the client machine where the client machine transmits a request for access to a particular resource included in the enumeration. Information and credentials associated with a user is received with the request. See also para 0180; the accessed data concerning computing environments includes an indication of a user or type of user authorized to access the computing environments. The accessed data is provided responsive to a request for identification of a computing environment providing access to an application program. Para 0183-0184; the enumeration is provided responsive to an application of a policy to received information associated with the user. Thus, the user or type of user authorized to access the computing environments can obtain access to particular resource based on the identification reads on information relating to the role and permission associated with the user.  More examples of access control related database on para 0277-0278, 0341]
a key-store database comprising private key associated with the plurality of users; and [Wookey: 0475; the user's authentication credentials may be used to obtain a key stored in the database]
a server arrangement, wherein the server arrangement: [Wookey: 0601]
identifies a given remote digital platform server associated with the remote digital platform identifier using the plurality of platform databases; [Wookey: 0804; a user of the client machine directs a browser executing on the client machine to submit a request for access accessible via the web server. The user enters a universal resource locator (" URL") address into the browser where the URL is associated with the web page content hosted by the web server and the browser responds by transmitting the request for access to the appropriate URL address] 
obtains credentials from the existing user via the user device and verifies the credentials; [Wookey: 0177, 0804; The web server receives the request for access, which typically includes user credential information (e.g., user ID, password, group/project membership identifier, etc.), and authenticates the user to the machine farm or to the individual servers that provide at least some of the web page content. See also 0194, 0206-0207]
determines roles and permissions associated with the existing user by accessing the access-control database [Wookey: 0775, 1132], wherein the roles associated with the plurality of users is any one of: 
an administrator, a standard user, a privileged user, and wherein the privileged user possesses permissions of the standard user along with access to the given digital platform in an instance of conflict; [Wookey: 0191; examples user roles include the user of the client machine or another user such as a system administrator. Also see para 1130; the rules source stores rules governing the reaction of the server process to a user transmitting authentication information to the remote machine. The rules stored in the rules source are specified by the system administrator and a user specifies some of the rules stored in the rules source where the user-specified rule(s) are stored as preferences. Thus, roles associated with users can be an administrator or a various users associated to policy/rules as explained above in para: 0183-0184, 0232-0235. Examiner also note the claim broadly recite “the roles associated with the plurality of users is any one of: an administrator, a standard user, a privileged user”, where terminology such as ‘any one of’ broadly allows to choose (any) one of the 3 listed options such as either an administrator or a standard user or a privileged user or any combination listed. Thus, Wookey reads on the claimed “the roles associated with the plurality of users is any one of: an administrator, a standard user, a privileged user”]
retrieves a private key associated with the given digital platform server by accessing the key-store database; [Wookey: 0475]
verifies the private key associated with the existing user with a public key stored at the given remote digital platform server; and [Wookey: 0475; the user's authentication credentials may be used to obtain a key stored in the database. The computing device generates a private key based on performing an algorithm on the user's authentication credentials and a public key, such as a public key provided by a trusted third party. The mobile computing device may store a key that is used by the computing device to authenticate the user and/or generate a decryption key]
enables a data communication network between the given remote digital platform server and the user device [Wookey: 0136, 0198], **wherein the data communication network keeps functioning for an active session of the existing user, wherein the active session includes ongoing functioning of the existing user over the data communication network, and the data communication network is disabled after a predefined time period for which the existing user remains inactive over the data communication network [**rejected under a secondary reference, discussion below], and wherein the system applies an asymmetric encryption for establishing the data communication between the user device and the remote digital platform server. [Wookey: 0475; the key may a public key and the key may be a private key. The user's authentication credentials may be used to generate or obtain a key stored in the database for decryption. Thus, suggests asymmetric encryption for data communication between two entities which involves a public and a private key. Further, the computing device 8910 generates a private key based on performing an algorithm on the user's authentication credentials and a public key, such as a public key provided by a trusted third party. There may be a token used to provide two-factor authentication, such as a token manufactured by RSA Security Inc. Thus, the private key and public key algorithm and the RSA token suggest asymmetric encryption for data communication between a user device and remote platform server]
Wookey teaches enables a data communication network between the given remote digital platform server and the user device [Wookey: 0136, 0198]. However, Wookey did not further include “wherein the data communication network keeps functioning for an active session of the existing user, wherein the active session includes ongoing functioning of the existing user over the data communication network, and the data communication network is disabled after a predefined time period for which the existing user remains inactive over the data communication network”.
Khurana teach various mobile devices may be provided with a different set of OTT apps installed in order to test reliability and stability of a network configuration based on the different sets. A network configuration parameter may comprise a timer, for example an inactivity timer. As a specific example, a timer may comprise an RRC release timer or a timer may relate to establishment and/or release of C-DRX state. Different monitoring phases or test cases may comprise measuring control plane and user plane behavior for differing in one more of these timers with regard to the timer being disabled or enabled, timer values, various combinations thereof, etc. [Khurana: col 7, line 30-45]. Khurana further discloses the configurable parameters comprise network parameters such as an inactivity timer which is a timer to release an RRC connection based on an inactivity in the user plane, signaling messages, which are enable/disable messages to be included in the measurements, especially RRC connection request, RRC connection setup/complete RRC connection reconfiguration/complete, RRC security mode, complete, NAS service request, C-DRX, which is a connected mode DRX configuration and cell parameters, which comprise band, downlink power and resource block allocation [Khurana: col 20, line 55-67]. Accordingly, the inactivity time to release or disable connection obviously suggest “wherein the data communication network keeps functioning for an active session of the existing user, wherein the active session includes ongoing functioning of the existing user over the data communication network, and the data communication network is disabled after a predefined time period for which the existing user remains inactive over the data communication network”, where motivation is the analysis of the impact of over the top (OTT) applications with respect to network performance and power consumption of devices [Khurana: Abstract] can  determine the impact of the present position of the application carrying device and of position changes of the application carrying device on the performance of the application carrying device, such as the network traffic and the power consumption [Khurana: col 10, line 42-46].   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khurana with Wookey to teach “wherein the data communication network keeps functioning for an active session of the existing user, wherein the active session includes ongoing functioning of the existing user over the data communication network, and the data communication network is disabled after a predefined time period for which the existing user remains inactive over the data communication network” for the reason to analyze the impact of the network performance and power consumption on devices to determine the impact of the present position of the application carrying device and of position changes of the application carrying device on the performance of the application carrying device, such as the network traffic and the power consumption.
Claim 2:  Canceled
Claim 3:  Wookey: 0153, 0189; discussing system of claim 1, wherein the user-request is: an access request, a file transfer request.
Claim 4:  Wookey: 0218, 0245; discussing system of claim 1, wherein the system further includes a log database having entry for data communication between the user-device and each of the plurality of remote digital platforms.
Claim 5:  Wookey: 0475; discussing system of claim 1, wherein the server arrangement verifies the credentials provided by the existing user using two factor authentication.
Claim 6:  Wookey: 0341, 1181; discussing system of claim 1, wherein the server arrangement further accesses the log database to determine an active session for the existing user.
Claim 7:  Wookey: 0792; discussing system of claim 1, wherein the server arrangement enables simultaneous data communication network between the user device and one or more remote digital platforms.
Claim 8:  Wookey: 0326, 0329; discussing system of claim 1, wherein the administrator: adds users to the system, provides permissions to the users, delete users from the system, adds remote digital platforms to the system, adds remote digital platform server to the system, delete remote digital platform server from the system.
As per claim 9: 	Wookey, et al. teach a method of managing access to a plurality of remote digital platforms, using a system comprising a plurality of platform databases, wherein a given platform database in the plurality of platform databases is associated with a given remote digital platform and stores metadata related thereto, wherein the method comprises: 
generating a user-request for accessing a given remote digital platform via a user-device associated with an existing user, and obtaining a remote digital platform identifier for the given remote digital platform via the user-device associated with the existing user; [Wookey: 0193, 0212-0213; The client machine, via the web browser, transmits a request to access a Uniform Resource Locator (URL) address corresponding to an HTML page residing on remote machine. The user device can be given the broadest reasonable interpretation (BRI) as a client machine or system. The remote digital platform can be given the BRI as an operating system (OS) or a web browser, and the platform identifier can be given the BRI as identity related to the platform such as an address or identification. In this case, the URL address can be the platform identifier that corresponds to HTML page (remote digital platform). More examples on para 0265, 0334]
identifying a given remote digital platform server associated with the remote digital platform identifier using the plurality of platform databases; [Wookey: 0804; a user of the client machine directs a browser executing on the client machine to submit a request for access accessible via the web server. The user enters a universal resource locator (" URL") address into the browser where the URL is associated with the web page content hosted by the web server and the browser responds by transmitting the request for access to the appropriate URL address]
obtaining credentials from the existing user via the user device and verifying the credentials; [Wookey: 0177, 0804; The web server receives the request for access, which typically includes user credential information (e.g., user ID, password, group/project membership identifier, etc.), and authenticates the user to the machine farm or to the individual servers that provide at least some of the web page content. See also 0194, 0206-0207] 
determining roles and permissions [Wookey: 0232-0235; the claimed “roles” per the BRI can be a particular or type of user per se, e.g. various users or administrator. The claimed “permissions” per the BRI can be in the form of right, privilege, rule or policy where these give (specific) access associated to the (particular) user per se. Examples of roles are the different users (e.g. User A, User B) and/or administrator authorized to use that resource according to permissions. The permissions are accessibilities to particular resources associated to the particular user role per se] associated with the existing user by accessing an access-control database; [Wookey: 0175-0177, FIG. 2A; a system for providing access to a resource includes a request to enumerate computing resources from a client machine. The request includes an identification of a user of the client machine where the client machine transmits a request for access to a particular resource included in the enumeration. Information and credentials associated with a user is received with the request. See also para 0180; the accessed data concerning computing environments includes an indication of a user or type of user authorized to access the computing environments. The accessed data is provided responsive to a request for identification of a computing environment providing access to an application program. Para 0183-0184; the enumeration is provided responsive to an application of a policy to received information associated with the user. Thus, the user or type of user authorized to access the computing environments can obtain access to particular resource based on the identification reads on information relating to the role and permission associated with the user.  More examples of access control related database on para 0277-0278, 0341]
retrieving a private key associated with the given digital platform server by accessing a key-store database [Wookey: 0475], wherein the roles associated with the plurality of users [Wookey: 0775, 1132] is any one of: an administrator, a standard user, a privileged user, and wherein the privileged user possesses permissions of the standard user along with access to the given digital platform in an instance of conflict; [Wookey: 0191; examples user roles include the user of the client machine or another user such as a system administrator. Also see para 1130; the rules source stores rules governing the reaction of the server process to a user transmitting authentication information to the remote machine. The rules stored in the rules source are specified by the system administrator and a user specifies some of the rules stored in the rules source where the user-specified rule(s) are stored as preferences. Thus, roles associated with users can be an administrator or a various users associated to policy/rules as explained above in para: 0183-0184, 0232-0235. Examiner also note the claim broadly recite “the roles associated with the plurality of users is any one of: an administrator, a standard user, a privileged user”, where terminology such as ‘any one of’ broadly allows to choose (any) one of the 3 listed options such as either an administrator or a standard user or a privileged user or any combination listed. Thus, Wookey reads on the claimed “the roles associated with the plurality of users is any one of: an administrator, a standard user, a privileged user”]
verifying the private key associated with the existing user with a public key stored at the given remote digital platform server; and [Wookey: 0475; the user's authentication credentials may be used to obtain a key stored in the database. The computing device generates a private key based on performing an algorithm on the user's authentication credentials and a public key, such as a public key provided by a trusted third party. The mobile computing device may store a key that is used by the computing device to authenticate the user and/or generate a decryption key]
enabling a data communication network between the given remote digital platform server and the user device [Wookey: 0136, 0198], **wherein the data communication network keeps functioning for an active session of the existing user, wherein the active session includes ongoing functioning of the existing user over the data communication network, and the data communication network is disabled after a predefined time period for which the existing user remains inactive over the data communication network [**rejected under a secondary reference, discussion below], wherein the an asymmetric encryption is used for establishing the data communication between the user device and the remote digital platform server. [Wookey: 0475; the key may a public key and the key may be a private key. The user's authentication credentials may be used to generate or obtain a key stored in the database for decryption. Thus, suggests asymmetric encryption for data communication between two entities which involves a public and a private key. Further, the computing device 8910 generates a private key based on performing an algorithm on the user's authentication credentials and a public key, such as a public key provided by a trusted third party. There may be a token used to provide two-factor authentication, such as a token manufactured by RSA Security Inc. Thus, the private key and public key algorithm and the RSA token suggest asymmetric encryption for data communication between a user device and remote platform server]
Wookey teaches enables a data communication network between the given remote digital platform server and the user device [Wookey: 0136, 0198]. However, Wookey did not further include “wherein the data communication network keeps functioning for an active session of the existing user, wherein the active session includes ongoing functioning of the existing user over the data communication network, and the data communication network is disabled after a predefined time period for which the existing user remains inactive over the data communication network”.
Khurana teach various mobile devices may be provided with a different set of OTT apps installed in order to test reliability and stability of a network configuration based on the different sets. A network configuration parameter may comprise a timer, for example an inactivity timer. As a specific example, a timer may comprise an RRC release timer or a timer may relate to establishment and/or release of C-DRX state. Different monitoring phases or test cases may comprise measuring control plane and user plane behavior for differing in one more of these timers with regard to the timer being disabled or enabled, timer values, various combinations thereof, etc. [Khurana: col 7, line 30-45]. Khurana further discloses the configurable parameters comprise network parameters such as an inactivity timer which is a timer to release an RRC connection based on an inactivity in the user plane, signaling messages, which are enable/disable messages to be included in the measurements, especially RRC connection request, RRC connection setup/complete RRC connection reconfiguration/complete, RRC security mode, complete, NAS service request, C-DRX, which is a connected mode DRX configuration and cell parameters, which comprise band, downlink power and resource block allocation [Khurana: col 20, line 55-67]. Accordingly, the inactivity time to release or disable connection obviously suggest “wherein the data communication network keeps functioning for an active session of the existing user, wherein the active session includes ongoing functioning of the existing user over the data communication network, and the data communication network is disabled after a predefined time period for which the existing user remains inactive over the data communication network”, where motivation is the analysis of the impact of over the top (OTT) applications with respect to network performance and power consumption of devices [Khurana: Abstract] can  determine the impact of the present position of the application carrying device and of position changes of the application carrying device on the performance of the application carrying device, such as the network traffic and the power consumption [Khurana: col 10, line 42-46].   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khurana with Wookey to teach “wherein the data communication network keeps functioning for an active session of the existing user, wherein the active session includes ongoing functioning of the existing user over the data communication network, and the data communication network is disabled after a predefined time period for which the existing user remains inactive over the data communication network” for the reason to analyze the impact of the network performance and power consumption on devices to determine the impact of the present position of the application carrying device and of position changes of the application carrying device on the performance of the application carrying device, such as the network traffic and the power consumption.
Claim 10:  Canceled
Claim 11:  Wookey: 0153, 0189; discussing method of claim 9, wherein the user-request is: an access request, a file transfer request.
Claim 12:  Wookey: 0218, 0245; discussing method of claim 9, wherein the method further includes a log database having entry for data communication between the user-device and each of the plurality of remote digital platforms.
Claim 13:  Wookey: 0475; discussing method of claim 9, wherein the method further includes verifying credentials provided by the existing user using two factor authentication.
Claim 14:  Wookey: 0341, 1181; discussing method of claim 9, wherein the method further includes accessing the log database to determine the active session for the existing user.
Claim 15:  Wookey: 0792; discussing method of claim 9, wherein the method further includes enabling simultaneous data communication network between the user device and one or more remote digital platforms.
Claim 16:  Wookey: 0326, 0329; discussing the method of claim 9, wherein the method further includes allowing the administrator for: adding users to the system, providing permissions to the users, deleting users from the system, adding remote digital platforms to the system, adding remote digital platform server to the system, deleting remote digital platform server from the system.

Response to Arguments
4.	Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
In response to the argument (pg. 6-7), regarding the new limitations in the current amendment:
A.	Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.	
	B. Innuendo the argument/traversal is taken into consideration regarding the new limitations of the asymmetric encryption for data communication, the cited prior art Wookey teach/suggest the claimed invention.  Wookey discusses various encryption or cryptography techniques for communication which include the key may a public key and the key may be a private key. The user's authentication credentials may be used to generate or obtain a key stored in the database for decryption [Wookey: 0475]. Thus, suggests asymmetric encryption for data communication between two entities which involves a public and a private key. Another example involve the computing device 8910 generates a private key based on performing an algorithm on the user's authentication credentials and a public key, such as a public key provided by a trusted third party. There may be a token used to provide two-factor authentication, such as a token manufactured by RSA Security Inc [Wookey: 0475]. Thus, the private key and public key algorithm suggest asymmetric encryption and the RSA token is known to as asymmetric encryption. As such, the examples discussed above are multiple techniques of asymmetric encryption that may utilize for data communication between a user device and remote platform server. Therefore, Wookey reads on the claim language of “wherein the system applies an asymmetric encryption for establishing the data communication between the user device and the remote digital platform server”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435